Citation Nr: 1428418	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to January 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  The transcript of the hearing has been associated with the claims file.

The Board observes that following the January 2013 rating decision which decreased the evaluation for degenerative joint disease of the lumbar spine from 20 to 10 percent effective December 1, 2011 and continued the 20 percent evaluation for left knee patellofemoral pain syndrome, new and material evidence has been received.  This evidence includes statements from the Veteran's treating providers, V.R. and Dr. Stewart, D.C.  Thus, the January 2013 rating decision remains pending and these matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent and probative evidence indicates that he is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

Initially, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis, as his combined disability rating is 80 percent for his various service-connected disabilities, including major depressive disorder, rated 70 percent disabling; left knee patellofemoral pain syndrome, rated 20 percent disabling; degenerative joint disease of the lumbar spine, rated 10 percent disabling; and anterior cruciate ligament instability of the left knee, rated 0 percent disabling. 

The record further reflects that the Veteran previous work experience, including work as a directional bore operator, laborer, an electrical groundsman, and an electrician, involves primarily physical labor.  The Veteran's service treatment records indicate that the Veteran at least attended high school.  The record reflects that the Veteran last worked in September 2011.

At his December 2009 VA examination of his joints and spine, the examiner found the Veteran is less likely than not able to perform heavy physical labor secondary to his knee.  The examiner opined that the Veteran is able to perform sedentary work and work requiring minimal amounts of walking.  

At his December 2011 VA examination of the thoracolumbar spine, the examiner determined the Veteran should be capable of at least sedentary level activity.  He further opined that the Veteran should avoid any strenuous activity or any kind of lifting, carrying, kneeling, and squatting.  He also stated the Veteran should avoid climbing activities such as ladders, scaffolds, and machinery, and stair climbing should be kept to a minimum. 

At his August 2011 VA examination for mental disorders, the examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  
At the August 2013 Board hearing, the Veteran testified that he was let go by his employers due to his disabilities, despite former employers' reports that he was laid off due to lack of work and reduction in work force.  The Veteran stated that physically and mentally he is unable to do his previous job.  The Veteran's wife testified that the Veteran is not capable of doing physical labor or paying the bills.

The Veteran also submitted an August 2013 statement from V.R., Psychiatric Mental Health Clinical Nurse Specialist, stating that the Veteran reported he can only sit for 15 minutes at a time.  V.R. also stated that the Veteran reported he had worked in heavy equipment jobs for over 17 years and did not think that he could do any other type of work.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  Significantly, the December 2009 and December 2011 VA examiners concluded that the Veteran was not able to perform physically demanding work, work which is consistent with the Veteran's employment history working in construction and positions demanding heavy physical labor.  Moreover, the Veteran is further impaired due to his depression, which causes deficiencies in work.

As a result, the Board finds that the Veteran's service-connected disabilities are as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, TDIU is warranted. 


ORDER

Entitlement to TDIU is granted.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


